ON motion to dismiss writ of error which was issued February 14, 1947, for that, as said, the writ here involves the same case, identified as number 15838, in which writ of error was issued December 27, 1946, and still is pending. That identity attends clearly appears, indeed, in plaintiff in error's letter of transmission of papers pertaining to his praecipe for the writ in the instant case, he refers to the matter as a "new appeal." We cannot think justification attends the issuance of the second writ of error. *Page 84 
In fairness to Mr. Holland, appearing as counsel for plaintiff in error in opposition to the motion of defendants in error to dismiss, we mention that he did not represent plaintiff in error when the latter secured the writ of error. Until the motion to dismiss that writ was interposed, plaintiff in error appeared pro se.
Let the motion be granted.